DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I Claims 1-17) in the reply filed on 12/27/2021 is acknowledged.
Allowable Subject Matter
Claims 1-17 and 21-23 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “patterning the first work function metal layer using the sacrificial layer/ARC as an etching mask, resulting in a patterned first work function metal layer under the sacrificial layer/ARC, and a work function metal residue in a vicinity of the second semiconductor fin; selectively forming a protective layer/bonding material on a side surface of the sacrificial layer and a side surface of the patterned first work function metal layer; removing the work function metal residue after selectively forming the protective layer/bonding material; after removing the work function metal residue, removing the sacrificial layer/ARC and the protective layer/bonding material”, as recited in independent claims 1, 11 and 21.
Claims 2-10, 12-17, 22-23 are also allowed as being directly or indirectly dependent of the allowed independent base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811